                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MAINE


UNITED STATES OF AMERICA                      )
                                              )
                v.                            )       Case No. 1:19-MJ-270-JCN
                                              )
CODY LYON                                     )


     DEFENDANT’S UNOPPOSED MOTION FOR RELEASE FOR EVALUATION

       NOW COMES Defendant, by and through undersigned counsel, and hereby moves this

Court for the entry of an order allowing Defendant to be released from the Piscataquis County

Jail to the custody of his parents, Scott and/or Angela Lyon, for the sole purpose of traveling to

and completing a mental health evaluation in Hampden, Maine, and to then return to custody at

the Piscataquis County Jail, and states as follows:

       1.      A hearing on the Government’s Motion for Detention was held on August 29,

2019. At the hearing this Court noted that in order to fashion conditions that would allow

Defendant to be released a mental health evaluation would be in order.

       2.      USPO Laflin has arranged for Defendant to be evaluated by Charles Gardner at

Dirigo Counseling Clinic in Hampden, Maine from 2:00 p.m. – 4:00 p.m. on September 5, 2019.

Defendant’s parents are willing and able to transport Defendant to and from the evaluation and

act as Defendant’s custodians. Both understand that as custodians that if Defendant was to flee or

otherwise engage in conduct in violation of any conditions of release that they would be

obligated to report same immediately to USPO Laflin.

       3.      The approximate driving time between the Piscataquis County Jail, where

Defendant is detained, and Dirgo Counseling in Hampden, Maine is 52 minutes. Allowing

enough time in the event of traffic or unavoidable delays as well as any possibility that the
evaluation takes slightly longer than the allotted 2 hours, if Defendant was released at 12:45 p.m.

with a requirement that he return no later than 5:15 p.m. then that would be sufficient time for

travel and for Defendant to have this evaluation conducted.

       4.      AUSA Raphaelle Silver has indicated that she has no objection to the granting of

this Motion.

       WHEREFORE, for the foregoing reasons, Defendant respectfully requests that this Court

enter an order allowing Defendant to be released to the custody of Scott and/or Angela Lyon on

September 5, 2019 from 12:45 p.m. to 5:15 p.m. for the sole purpose of traveling to and from

Hampden, Maine for a mental health evaluation.

Date: September 3, 2019

                                      /s/Walter F. McKee
                                      WALTER F. MCKEE
                                      McKee Law, P.A.
                                      133 State Street
                                      Augusta, ME. 04330
                                      (207) 620-8294
                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE



UNITED STATES OF AMERICA                     )
                                             )
               v.                            )    Case No. 1:1-MJ-270-JCN
                                             )
CODY LYON                                    )




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2019 I electronically filed Defendant’s Unopposed

Motion for Release with the Clerk of Court using the CM/ECF system which will send

notification of such filing to the following: United States Attorney’s Office, Bangor, Maine.

Date: September 3, 2019


                                     /s/Walter F. McKee
                                     WALTER F. MCKEE
                                     McKee Law, P.A.
                                     133 State Street
                                     Augusta, ME. 04330
                                     (207) 620-8294
                                     wmckee@mckeelawmaine.com
